Belcher, J., concurring in the judgment;
I concur in the judgment and- in the three propositions first stated by Mr. Justice Crockett, but I do not concur in all his reasoning upon the fourth proposition. It is conceded that a solvent debt is property, and as such is subject to taxation. This being so, the only question is, whether the debts taxed to the plaintiffs, and admitted to be solvent, are doubly taxed. In my opinion, when money is deposited in a savings bank, to be loaned out for the benefit of the depositor, if it is assessed to the depositor and also to the bank, and payment of the taxes is exacted from both, it is double taxation. Nor is it any the less so if the bank has loaned the *504money and is taxed upon the note and mortgage which it has received. Practically the bank is but an agent or instrumentality used to loan the money, and the depositor’s gains are his proportion of the interest received, after the expenses of the bank are paid.
In the case of the Savings and Loan Society, it does not appear that the taxes had been paid by the depositors on any of their deposits, and, therefore, the question of double taxation does not arise.